DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-7 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 20160252732).
Regarding claim 1, Cho et al. discloses in figure1,  3, 4B, 4C, and specification:
1. An optical compensation system for a laser beam (see, Li, fig. 3, see also, paragraph [0059]), comprising a laser source (see, 100, fig. 1, see also, paragraph [0039]), a beam splitter (see, 10, fig. 3, see also, paragraph [0059]) and a reversion assembly (see,11, 12, fig. 3), wherein the laser beam emitted by the laser source enters the beam splitter (see, 10, fig. 3), and is divided by the beam splitter into a first light beam (see, L2, fig. 3) and a second light beam (see, L1, fig. 3) having different transmission paths, and the second light beam is reversed (see, the cross-section shown in (iii), fig. 3) and reflected by the reversion assembly, enters the beam splitter, and exits from the beam splitter together (see, L3, fig. 3) with the first light beam (see, L2, fig. 3), 
wherein an asymmetry (see, the cross-section shown in (iii), fig. 3) of the second light beam reversed by the reversion assembly is different from an asymmetry (see, the cross-section shown in (ii), fig. 3) of the first light beam.

    PNG
    media_image1.png
    432
    422
    media_image1.png
    Greyscale


Regarding claim 2, Cho et al. discloses in figure 1,  3, 4B, 4C, and specification the optical compensation system for the laser beam according to claim 1, wherein the asymmetry (see, the cross-section shown in (iii), fig. 3) of the second light beam reversed by the reversion assembly is opposite to the asymmetry (see, the cross-section shown in (ii), fig. 3) of the first light beam.
Regarding claim 3, Cho et al. discloses in figure 1,  3, 4B, 4C, and specification the optical compensation system for the laser beam according to claim 2, wherein a part of the laser beam (see, L2, fig. 3) is reflected by the beam splitter, to form the first light beam, the other part of the laser beam (see, L1, fig. 3) passes through the beam splitter, to form the second light beam, the reversion assembly (see,11, 12, fig. 3) comprises at least two reflective mirrors, and the second light beam is sequentially reflected by the at least two reflective mirrors, enters the beam splitter, and exits from the beam splitter together (see, L3, fig. 3) with the first light beam (see, L2, fig. 3).
Regarding claim 4, Cho et al. discloses in figure 1,  3, 4B, 4C, and specification the optical compensation system for the laser beam according to claim 3, wherein a transmission direction (see, Li, fig. 3) of the laser beam and a transmission direction (see, L2,  L3, fig. 3) of the first light beam and the second light beam together exiting from the beam splitter are perpendicular to each other.
Regarding claim 5, Cho et al. discloses in figure 1,  3, 4B, 4C, and specification the optical compensation system for the laser beam according to claim 3, wherein a light ray of the laser beam at a first position (see, position of Li, fig. 3) is reflected by the beam splitter, to form a light ray of the first light beam at a second position (see, crossing position of Li and L2,  fig. 3), a light ray of the laser beam at a third position (see, crossing position of L1 and L4,  fig. 3) is reflected by the beam splitter to form a light ray of the first light beam at a fourth position (see, crossing position of L4 and L2,  fig. 3), a direction from the third position to the first position is the transmission direction of the first light beam and the second light beam together exiting from the beam splitter, a direction from the fourth position to the third position is the transmission direction of the laser beam, and the first position and the third position are symmetrical with respect to a center line of the laser beam; wherein another light ray (see, paragraph [0009], here, pulse duration) of the laser beam at the first position passes through the beam splitter, is reversed by the reversion assembly, passes through the beam splitter again, and exits at the fourth position together with the light ray of the first light beam at the fourth position; another light ray of the laser beam at the third position passes through the beam splitter, is reversed by the reversion assembly, passes through the beam splitter again, and exits at the second position together with the light ray of the first light beam at the second position.
Regarding claim 6, Cho et al. discloses in figure 1,  3, 4B, 4C, and specification the optical compensation system for the laser beam according to claim 3, wherein the reversion assembly (see,11, 12, fig. 3) comprises a first reflective mirror (see,11, fig. 3) and a second reflective mirror (see,12, fig. 3), and the second light beam (see, L1, fig. 3) is sequentially reflected by the first reflective mirror and the second reflective mirror, passes through the beam splitter, and exits from the beam splitter together (see, L3, fig. 3) with the first light beam (see, L2, fig. 3).
Regarding claim 7, Cho et al. discloses in figure 1,  3, 4B, 4C, and specification the optical compensation system for the laser beam according to claim 6, wherein a transmission direction (see, Li, fig. 3) of the first light beam and the transmission direction (see, L2,  L3, fig. 3) of the laser light beam are perpendicular to each other, and an angle between a reflection surface of the first reflective mirror and a reflection surface of the second reflective mirror is 45 (see, 11, 12 , fig. 3).
Regarding claim 12, Cho et al. discloses in figure 1,  3, 4B, 4C, and the specification the optical compensation system for the laser beam according to claim 1, wherein a ratio of the first light beam to the second light beam is 1:1 (see, L2,  L3, fig. 4A).
Regarding claim 13, Cho et al. discloses in figure 1,  3, 4B, 4C, and the optical compensation system for the laser beam according to claim 1, further comprising a transmission assembly (see, 200, fig. 1, see also, paragraph [0039], here, laser optical system) configured to transmit the laser beam emitted by the laser source to the beam splitter.
Regarding claim 14, Cho et al. discloses in figure 1,  3, 4B, 4C, and the optical compensation system for the laser beam according to claim 1, further comprising a homogenizing lens configured to convert the first light beam and the second light beam together exiting from the beam splitter into a linear light beam (inherent for this optical compensation system for the laser beam since adding a homogenizing lens allows for improving uniformity in a beam shape configured to obtain sufficient annealing effects by controlling a laser beam regarding pulse a width).
Regarding claim 15, Cho et al. discloses in figure 1,  3, 4B, 4C, and the optical compensation system for the laser beam according to claim 1, wherein the laser source comprises an XeCl excimer laser (see, paragraph [0007]).
Regarding claim 16, Cho et al. discloses in figure1,  3, 4B, 4C, and specification:
1. An excimer laser annealing device, comprising an optical compensation system for a laser beam (see, Li, fig. 3, see also, paragraph [0059]), comprising a laser source (see, 100, fig. 1, see also, paragraph [0039]), a beam splitter (see, 10, fig. 3, see also, paragraph [0059]) and a reversion assembly (see,11, 12, fig. 3), wherein the laser beam emitted by the laser source enters the beam splitter (see, 10, fig. 3), and is divided by the beam splitter into a first light beam (see, L2, fig. 3) and a second light beam (see, L1, fig. 3) having different transmission paths, and the second light beam is reversed (see, the cross-section shown in (iii), fig. 3) and reflected by the reversion assembly, enters the beam splitter, and exits from the beam splitter together (see, L3, fig. 3) with the first light beam (see, L2, fig. 3), 
wherein an asymmetry (see, the cross-section shown in (iii), fig. 3) of the second light beam reversed by the reversion assembly is different from an asymmetry (see, the cross-section shown in (ii), fig. 3) of the first light beam.
Regarding claim 17, claim 17 is rejected for the same reasons applied to the claim 2 since the limitations of claim 17 are in the limitations of claim 2.
Regarding claim 18, claim 18 is rejected for the same reasons applied to the claim 2 since the limitations of claim 18 are in the limitations of claim 3.
Regarding claim 19, claim 19 is rejected for the same reasons applied to the claim 2 since the limitations of claim 18 are in the limitations of claim 4.
Regarding claim 20, claim 20 is rejected for the same reasons applied to the claim 2 since the limitations of claim 20 are in the limitations of claim 5.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
5.	Claims 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cho et al.  above, and further in view of SO et al. (US 20170075124). 
	Regarding claim 8, Cho et al.   discloses the limitations of claim 3 for the reasons above.
However, Cho et al.  is silent as to the limitation of “the reversion assembly
comprises a first reflective mirror, a second reflective mirror and a third reflective mirror, the second light beam is sequentially reflected by the first reflective mirror, the second reflective mirror and the third reflective mirror, enters the beam splitter, and is reflected by the beam splitter, to transmit together with the first light beam”.
SO et al. discloses that the limitation of “the reversion assembly comprises a first
reflective mirror, a second reflective mirror and a third reflective mirror, the second light beam is sequentially reflected by the first reflective mirror, the second reflective mirror and the third reflective mirror, enters the beam splitter, and is reflected by the beam splitter, to transmit together with the first light beam“ (see, 52, 52, 53, and 40 fig. 12, see also, paragraph [0086])”.
Therefore, it would have been obvious to a person of ordinary skill in the art at
the time of invention to combine the limitation of the limitation of “the reversion assembly comprises a first reflective mirror, a second reflective mirror and a third reflective mirror, the second light beam is sequentially reflected by the first reflective mirror, the second reflective mirror and the third reflective mirror, enters the beam splitter, and is reflected by the beam splitter, to transmit together with the first light beam“ with an optical compensation system for a laser beam of Cho et al.  because the addition of the third mirror allows for reducing the manufacturing cost since  long axis reversing module includes only the splitter 40, the first mirror 51, the second mirror 52, and the third mirror 53 (see, paragraph [0010] of SO et al.).
Regarding claim 9, modified device of Cho et al. discloses the limitations of claim 8 for the reasons above, and SO et al. discloses that the system for path compensation of laser beam according to claim 3, wherein the reversion assembly comprises a first reflective mirror (see, 52, fig. 12), a second reflective mirror see, 51, fig. 12) and a third reflective mirror (see, 53, fig. 12), the second light beam (see, solid line transmitted from 40, fig. 12) is sequentially reflected by the first reflective mirror, the second reflective mirror and the third reflective mirror, enters the beam splitter (see, 40, fig. 12), and is reflected by the beam splitter, to transmit together with the first light beam (see, 1A, fig. 12).
Regarding claim 10, modified device of Cho et al. discloses the limitations of claim 8 for the reasons above, and SO et al. discloses that optical compensation system for the laser beam according to claim 8, wherein the angle (see, angle between 52 and 51, fig. 12) between the reflection surface of the first reflective mirror and the reflection surface of the second reflective mirror, the angle see, angle between 51 and 53, fig. 12) between the reflection surface of the second reflective mirror and the reflection surface of the third reflective mirror, and an angle (see, angle between 53 and 51, fig. 12) between the reflection surface of the first reflective mirror and the reflection surface of the third reflective mirror are equal to each other.
Regarding claim 11, modified device of Cho et al. discloses the limitations of claim 8 for the reasons above, and SO et al. discloses that optical compensation system for the laser beam according to claim 8, wherein orthographic projections of the first reflective mirror, the second reflective mirror and the third reflective mirror onto a same plane form a triangle-like shape (see, 52, 51, 53, fig. 12), and an orthographic projection of the beam splitter onto the same plane crosses a line connecting any point of an orthographic projection of the first reflective mirror onto the same plane and any point of an orthographic projection of the third reflective mirror onto the same plane

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828